DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 39 and 42 – 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new rejection is necessitated by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 12 – 17, 19 – 21, 28, 30 – 32, 42 – 50, and 52 - 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US PGPUB 2013/0317573).
	Regarding claim 1, Zhu discloses a lead connector (e.g. 42) for connecting an IPG (e.g. Fig. 2) to a set of electrodes fixed on a first set of flexible leads comprising: a connector body (e.g. 42); a set of connector ports within the connector body (e.g. paragraph 104); a set of internal contacts fixed to the connector body and operationally 
	Regarding claims 2 – 5, Zhu discloses the set of optoelectronics further comprises at least one photo emitter and at least one photo detector (e.g. paragraphs 7 – 14), wherein the photo emitter is a near infrared LED (e.g. paragraphs 7 – 14), wherein the photo detector is a light to frequency converter (e.g. paragraphs 84 – 88), and wherein the set of optoelectronics further comprises at least one lens adjacent one of the group of the at least one photo emitter and the at least one photo detector (e.g. paragraphs 84 – 88).
	Regarding claims 6 – 8, Zhu discloses the lead connector system as described above wherein the system is a percutaneous lead connector system (e.g. paragraphs 79 – 80).
	Regarding claim 12, Zhu discloses the optical emitter is an LED (e.g. paragraph 7).
claim 13, Zhu discloses the optical emitter is an LFC (e.g. paragraph 77).
	Regarding claims 14 – 17 and 19 – 21, Zhu discloses the lead connector system as described above, wherein the system is a laminectomy lead connection (e.g. paragraph 102).
	Regarding claims 28, 30 – 32, Zhu discloses the laminectomy lead connector having multiple sets of electrical contacts as described above (e.g. paragraph 102)
	 Regarding claims 42 – 50 and 52 - 54, Zhu discloses a laminectomy lead system as previously described (e.g. paragraph 102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 11, 18, 22, 23, 29, 33 – 35, and 55 – 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.
Regarding claims 9 – 11, 18, 22, 23, 29, 33 – 35, and 55 – 57, Zhu discloses the claimed invention as described above, but fails to explicitly recite well known limitations such as the optical .

Allowable Subject Matter
Claims 24 – 27, 36 – 39, 51, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792